DETAILED ACTION
This is a response to Application # 16/751,530 filed on January 24, 2020 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1, 2, 5-12, and 15-19 are rejected under 35 U.S.C. § 101; claims 1, 3, 5, 7-11, 13, 16-18, and 20 are rejected under 35 U.S.C. § 102(a)(1); and claims 2, 4, 6, 12, 14, 15, and 19 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed February 24, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Interpretation
Claim 10 refers to a “resource vehicle.” This does not appear to be a known term of art. However, the specification gives an example of resource vehicles encompassing at least “checks.” (Spec. ¶¶ 52, 60, 70). Therefore, for purposes of examination, the term “resource vehicle” shall be construed to mean checks and similar documents for transferring money.

Claim Objections
Claims 1-16 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 1 is the most restrictive claim of the independent claims. The objection will be held in abeyance upon Applicant’s request. 

Claim 7 is objected to because of the following informalities:  the claim states “the user input data field and the image-derived data field as associated with the same data field.” This appears to be a typographical error and “as” should be replaced with “are.” Appropriate correction is required.
	
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-12, and 15-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claims 1, 11, and 18, these claims are directed to an abstract idea without significantly more. The claims recite, when considered individually or as a whole, a method, system, and computer program for identifying and correcting errors in a document.
The limitations “identify … an error with a capture event during the file capture sequence, wherein the error is a discrepancy identified between the user input data field and an image-derived data field; correct the error in the file before the file capture sequence is completed” under the 
This judicial exception is not integrated into a practical application. In particular, the claim first recites the additional element “a controller configured to capture and process a file during a file capture sequence comprising one or more capture events, the controller comprising a memory device with computer-readable program code stored thereon, a communication device connected to a network, and a processing device, wherein the processing device is configured to execute the computer-readable program code.” This is merely an instruction to “apply” the abstract idea by invoking computers merely as a tool to perform an existing process. See MPEP § 2106.05(f). 
The claim next recites the additional element “capture the file using a file capture device associated with a user device, wherein capturing the file comprises receiving a file image and a user input data field associated with the file,” which is mere data gathering. See MPEP § 2106.05(g).
The claim next recites that the identifying is performed “using an in-line file analysis module,” which is also an instruction to “apply” the abstract idea by invoking computers merely as a tool to perform an existing process. See MPEP § 2106.05(f).
The claim next recites that the correction occurs “before … the file is exported; and export the file, wherein the file capture sequence is completed,” which is insignificant extra-solution activities. See MPEP § 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than 

Regarding claims 2, 12, and 19, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely requires pausing the act of scanning in response to detecting an error, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). What is Double Feed detection (and how do I enable it)?; February 25, 2019; Canon.com; Pages 1-4.
Therefore, these claims are not patent eligible.

Regarding claim 5, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely specifies that the file is a physical document and the file capture device is an image capture device, which is an instruction to “apply” the abstract idea by invoking computers merely as a tool to perform an existing process. See MPEP § 2106.05(f).
Therefore, this claim is not patent eligible.

Regarding claims 6 and 15, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims first require that the controller comprises an OCR module configured to determine image data, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). See Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014).
Basic OCR correction; usesofscale.com; Pages 1-3.
Therefore, these claims are not patent eligible.

Regarding claim 7, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires that both the user input data field and the image-derived data field are the same field, which is an insignificant extra-solution activities. See MPEP § 2106.05(g).
Therefore, this claim is not patent eligible.

Regarding claims 8 and 16, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require modifying the file to correct the error and modifying the file image or the user input data field, which is an instruction to “apply” the abstract idea by reciting only the idea of a solution of outcome. See MPEP § 2106.05(f).
Therefore, these claims are not patent eligible.

Regarding claims 9 and 17, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require recapturing the file after identifying the error, which is data gathering. See MPEP § 2106.05(g). 
Therefore, these claims are not patent eligible.

claim 10, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim first requires that the file is a “resource vehicle,” which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). How to Deposit Checks With the Bank of America iPhone App; February 1, 2017; wikihow.com; Pages 1-3.
This claim next requires routing the resources associated with the resource vehicle to a storage location, which is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
Therefore, this claim is not patent eligible.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-11, 13, 16-18, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Szamel, US Publication 2009/0076951 (hereinafter Szamel).

Regarding claim 1, Szamel discloses a system for file capture and in-line error correction, the system comprising: a controller configured to capture and process a file during a file capture sequence comprising one or more capture events, the controller comprising a memory device with computer-readable program code stored thereon, a communication device connected to a network, and a processing device” (Szamel ¶ 64) by disclosing a computer system capable of transmitting data, which one of ordinary skill in the art would recognize would comprise these claimed elements. Additionally, Szamel discloses “wherein the processing device is configured to execute the computer-readable program code to: capture the file using a file capture device associated with a user device” (Szamel ¶ 74) by scanning a document, such as a check. Further, Szamel discloses “wherein capturing the file comprises receiving a file image and a user input data field associated with the file” (Szamel ¶ 76) by receiving images of associated user input fields. Moreover, Szamel discloses “identify, using an in-line file analysis module, an error with a capture event during the file capture sequence, wherein the error is a discrepancy identified between the user input data field and an image-derived data field” (Szamel ¶ 184) by detecting (i.e., identify) errors that were incorrectly captured by the system (i.e., a discrepancy identified between the user input data field and an image-derived data field). Likewise, Szamel discloses “correct the error in the file before the file capture sequence is completed and the file is exported” (Szamel ¶¶ 145, 184) by correcting the errors “in real-time” and prior to submitting the file to the “back office system” (i.e., before the file is exported). Finally, Szamel discloses “export the file, wherein the file capture sequence is completed” (Szamel ¶ 184) by transmitting the data to the back office system.

claim 11, it merely recites a method executed by the system of claim 1. The method comprises executing computer software modules for performing the various functions. Szamel comprises executing computer software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 18, it merely recites a computer program product for embodying the system of claim 1. The computer program product comprises computer software modules for performing the various functions. Szamel comprises computer software modules for performing the same functions. Thus, claim 18 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 3, 12, and 20, Szamel discloses the limitations contained in parent claims 1, 11, and 18 for the reasons discussed above. In addition, Szamel discloses “wherein the processing device is further configured to execute the computer-readable program code to: generate an actionable notification based on identifying the error” (Szamel ¶ 184) by highlighting errors. Further, Szamel discloses “transmit the actionable notification to the user device, wherein the actionable notification prompts the user device to confirm the error” (Szamel ¶ 184) by highlighting the errors and asking for confirmation. Moreover, Szamel discloses “receive a response from the user device confirming the error.” (Szamel ¶ 186). Finally, Szamel discloses “based on receiving the response, correct the error.” (Szamel ¶ 186).

Regarding claim 5, Szamel discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Szamel discloses “wherein the file is a physical document and the file capture device is an image capture device” (Szamel ¶ 66) by using a paper form with a digital pen capture device.

Regarding claim 7, Szamel discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Szamel discloses “wherein the user input data field and the image-derived data field as associated with the same data field.” (Szamel ¶ 186).

Regarding claims 8 and 16, Szamel discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Szamel discloses “wherein correcting the error comprises modifying the file to rectify the error, wherein the processing device is further configured to modify at least one of the file image and the user input data field” (Szamel ¶ 186) by allowing the user to modify the input data field to correct errors.

Regarding claims 9 and 17, Szamel discloses the limitations contained in parent claims 8 and 16 for the reasons discussed above. In addition, Szamel discloses “wherein correcting the error comprises recapturing the file after identifying the error” (Szamel ¶ 186) by allowing the user to enter the correct information over the incorrect information, necessitating recapture of the file to include the newly entered information.

Regarding claim 10, Szamel discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Szamel discloses “wherein the file is a resource vehicle.” (Szamel ¶ 63). Further, Szamel discloses “wherein exporting the file comprises routing resources associated with the resource vehicle to a resource storage location.” (Szamel ¶ 62). 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 2, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Szamel in view of What is Double Feed detection (and how do I enable it)?; February 25, 2019; Canon.com; Pages 1-4 (hereinafter Canon).

Regarding claims 2, 12, and 19, Szamel discloses the limitations contained in parent claims 1, 11, and 18 for the reasons discussed above. In addition, Szamel does not appear to explicitly disclose “wherein the processing device is further configured to execute the computer-readable program code to remove the file from the file capture sequence for a predetermined amount of time in response to identifying the error.”
by disclosing that when a double feed error is detected, the system pauses until the user performs one of two actions, which is a predetermined period and thus an “amount of time” within the broadest reasonable interpretation of the claim language. 
Szamel and Canon are analogous art because they are from the “same field of endeavor,” namely that of document scanning. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szamel and Canon before him or her to modify the error correction of Szamel to include the scanning delay of Canon.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Szamel teaches the “base device” for detecting errors when scanning a document. Further, Canon teaches the “known technique” of pausing the scanning when an error is detected that is applicable to the base device of Szamel. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 4 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Szamel in view of Sugaberry, US Publication 2018/0268015 (hereinafter Sugaberry).

Regarding claims 4 and 14, Szamel discloses the limitations contained in parent claims 3 and 13 for the reasons discussed above. In addition, Szamel does not appear to explicitly disclose “wherein the processing device is further configured to execute the computer-readable program code to transmit the 
However, Sugaberry discloses a processing device “wherein the processing device is further configured to execute the computer-readable program code to transmit the file to a resolution analyst device based on not receiving the response from the user device within a predetermined amount of time” (Sugaberry ¶ 41) by first attempting to resolve the issue at the user’s NFC terminal two times (i.e., a predetermined amount of time) and then escalating the error to the service provider (i.e., a resolution analysist device).
Szamel and Sugaberry are analogous art because they are from the “same field of endeavor,” namely that of error detection in document data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szamel and Sugaberry before him or her to modify the error detection of Szamel to include the escalation method of Sugaberry.
The motivation for doing so would have been to increase the likelihood that a data correction is provided. 

Claims 6 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Szamel in view of Aaron Teague; 8 Benefits of Document Imaging & Optical Character Recognition for HR; May 9, 2019; ascendsoftware.com; Pages 1-6 (hereinafter Teague).

Regarding claims 6 and 15, Szamel discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Szamel discloses “wherein the error is a discrepancy of one or more characters between the user input data field and the image-derived data field” (Szamel ¶ 184) by detecting (i.e., identify) errors that were incorrectly captured by the system (i.e., a discrepancy identified between the user input data field and an image-derived data field).
Although Szamel discloses the use of a traditional scanner (Szamel ¶ 71), it does not appear to explicitly disclose “wherein the controller further comprises an optical character recognition module configured to determine the image-derived data field.”
However, Teague discloses that using OCR modules was well-known in the art. (Teague 2). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Teague was combined with Szamel, the OCR module of Teague would be used with the scanner of Szamel. Thus, the combination of Szamel and Teague at least teaches and/or suggests the claimed limitation “wherein the controller further comprises an optical character recognition module configured to determine the image-derived data field,” rendering it obvious.
Szamel and Teague are analogous art because they are from the “same field of endeavor,” namely that of document scanning. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szamel and Teague before him or her to modify the scanner of Szamel to include the OCR module of Teague.
The motivation for doing so would have been that OCR is known to provide a variety of benefits such as reduced costs and increased speed. (Teague 2-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Fujikawa, US Publication 2005/0127160, System and method for scanning checks and determining if errors occurred during the scanning process.

Heit, US Publication 2012/0330842, System and method for using OCR to detect errors in scanning.
Ohmi et al., US Publication 2017/0318164, System and method for scanning checks and determining if errors are present.
Zadeh et al., US Publication 2018/0204111, System and method for using OCR to detect errors in scanning.
Gerges et al., US Publication 2020/0372105, System and method for pausing processing when a typographical error is detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ANDREW R DYER/Primary Examiner, Art Unit 2176